I dissent. The trial court held that all of the attorneys' fee in the Intermountain Building and Loan Association case was community property — that part of it already paid and that portion to be paid. The appellant acquiesces in such holding so far as the paid portion is concerned. It is that portion yet to be collected which she claims as her separate property. The fee is the result of one employment which was admittedly in 1935, when the parties were living together as husband and wife. If any part of the fee is community, I think all of it is. The date it is paid the spouse who earned it does not change its character. The right to the fee is "acquired" on the date of the employment although it may not be earned or paid until long after, or never. If the opinion of the majority were to the effect that the balance of the fee belonged to the wife, under and by virtue of the "settlement agreement" I could acquiesce therein, but as it is, it is not possible to say on which ground it is based.